Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-16 and 18-30 are allowed.
REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter: 
Each independent claim identifies the uniquely distinct features:
regarding claim 1:
transmitting, from the UE to a base station, an indication of whether the retuning time impacts a downlink reception capability of the UE;
regarding claim 16:
transmit, from the UE to a base station, an indication of whether the retuning time impacts a downlink reception capability of the UE.
The closest prior art, of record, disclose conventional systems, either singularly or in combination, fail to anticipate or render the above features obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416